Citation Nr: 1456729	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  14-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Cummins B. Jones, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to December 1945 .

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied the appellant's claim for service connection for the cause of the Veteran's death on its merits.  The Board notes, as an initial matter, that the RO found the appellant not to be the surviving spouse of the Veteran for purposes of dependency and indemnity compensation (DIC) benefits, due to her remarriage after the Veteran's death.  However, pursuant to 38 C.F.R. § 3.55(a)(3) (2014), the Board finds that the appellant is validly the surviving spouse of the Veteran for DIC benefits purposes, as her subsequent marriage occurred in 2010 and was ended by her spouse's death in 2012.  See id.

The Board notes in addition that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for the cause of the Veteran's death as a claim to reopen.

(The decision below addresses the appellant's petition to reopen a previously denied claims of service connection for the cause of the Veteran's death.  The underlying service connection issue is addressed in the remand that follows the decision.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 1975 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant did not appeal that decision.

2.  Evidence received since the May 1975 decision is new, relates to an unestablished fact necessary to substantiate the appellant's claim of service connection for the cause of the Veteran's death, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A May 1975 rating decision that denied the appellant's claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2014).

2.  Since the prior final denial of the claim of service connection for the cause of the Veteran's death, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1975 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  In August 2013, the appellant sought to reopen her claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for the cause of the Veteran's death was the May 1975 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The appellant filed her original application for service connection for the cause of the Veteran's death in February 1975.  The RO denied the claim for service connection in May 1975 and, in so doing, found that the appellant had not established that the cause of the Veteran's death was etiologically linked to service.  This decision was not appealed and therefore became final.  The appellant now asserts that the Veteran's death was caused by a disability that was linked to his service.  In particular, the appellant now contends that the Veteran developed amyotrophic lateral sclerosis (ALS) while he was on active duty and that the ALS brought about his death.  As a result, the appellant contends that service connection for the cause of the Veteran's death is warranted.

Evidence of record in 1975 included the Veteran's service treatment records, review of which reflects that they are silent as to any neurological problems or diagnoses.  The claims file also contained records of post-service treatment from both private and VA treatment providers.  These records reflect varying diagnoses for the Veteran's neurological disorder, including muscular dystrophy and spinal muscular atrophy.  The evidence also included VA examinations conducted in February and April 1971, which contained differential diagnoses of ALS, as well as a 1968 VA examination that did not indicate that the Veteran experienced any neurological disorder.  The Veteran's death certificate reflects that the immediate cause of death was acute congestive heart failure due to, or as a consequence of, progressive muscular dystrophy with myocardial involvement.

Evidence added to the record since the RO's May 1975 denial includes more complete records of treatment the Veteran received from VA and private treatment providers in the years prior to his death.  In particular, this evidence includes a diagnosis of ALS assigned by the Veteran's VA treating physician in May 1971.  As such, the Board finds that the evidence, in the form of the May 1971 VA physician's firm diagnosis of ALS, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the appellant's claim.

In this regard, the Board notes that, at the time of the May 1975 rating decision, the RO denied the appellant's claim for service connection because she had not established that the Veteran's fatal disease process was related to his time on active duty.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the appellant's contention that the Veteran had ALS that was related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the May 1975 determination-the possibility that the Veteran carried a diagnosis of ALS prior to his death that led to his demise.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also 38 C.F.R. §3.318 (2014) (assigning a presumption of service connection for Veterans diagnosed with ALS).  Since the most recent denial of her claim, the appellant has provided evidence suggesting that the Veteran carried a diagnosis of ALS in 1971, shortly before his death in February 1975, that was assigned by his treating VA physician.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for the cause of the Veteran's death have been met.


ORDER

New and material evidence to reopen a claim of service connection for the cause of the Veteran's death has been received; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the appellant's claim.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the RO obtained a VA medical opinion in February 2014 in which the examiner reviewed the Veteran's claims file and opined that the Veteran's fatal neurological disorder was not ALS but rather spinal muscular atrophy, as identified in an April 1973 treatment note.  In so reasoning, the examiner noted that the February 1975 autopsy report did not consider ALS as a potential cause of the Veteran's muscular atrophy and pointed out that ALS and spinal muscular atrophy are two separate diseases.  However, the examiner failed to discuss the May 1971 diagnosis of ALS and failed to offer an ultimate opinion as to whether the neurological disorder that brought about the Veteran's death, however diagnosed, was at least as likely as not related to his service.

Thus, the Board finds that additional VA medical opinion is required to address the appellant's contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain additional medical nexus opinion regarding the Veteran's fatal neurological disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the issuance of a medical opinion by a VA neurologist, who must consider the Veteran's May 1971 diagnosis of ALS made by his VA treating physician, as well as statements from the Veteran and his friends and family concerning the continuity of symptomatology, and in particular complaints of leg weakness, beginning during service and lasting until the Veteran's death.  The examiner must review the Veteran's claims file and provide a clear diagnosis as to the neurological disorder that brought about the Veteran's death, specifically addressing whether the fatal disorder was ALS or a different neurological disease.  The examiner must then opine as to whether the disorder, however diagnosed, began in service or was otherwise linked to the Veteran's time on active duty.  The opinions must be based upon consideration of the Veteran's documented history and the appellant's assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's post-service treatment records, including in particular the May 1971 assignment of a diagnosis of ALS.  Such opinion is needed to fully and fairly evaluate the claim of service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014).

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The Veteran's claims file must be sent to a qualified neurologist.  The neurologist must thoroughly review the claims file and provide a clear diagnosis of the Veteran's fatal neurological disorder, including a discussion of whether the disorder was in fact ALS.  Regardless of diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neurological disorder that brought about his death-identified on the death certificate as "progressive muscular dystrophy" but variously diagnosed in the years prior to his death-began in service or was otherwise etiologically related to service.  The examining neurologist must provide a thorough and complete rationale for all opinions expressed and must particularly discuss the May 1971 VA diagnosis of ALS, as well as the differential diagnoses of ALS assigned by VA examiners in 1971 and the contentions of the Veteran and his friends and family concerning the continuity of symptomatology of his neurological complaints, in the context of any negative opinion.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


